DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made to applicant’s claim for the priority of Japanese patent application No: 2021-192811, filed on 11/29/2021, and Japanese patent application No.: 2021-008957, filed on 1/22/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “INFORMATION PROCESSING SYSTEM, CONTROL METHOD, AND STORAGE MEDIUM FOR SELECTIVELY GENERATING URLS FOR SINGLE PAGE APPLICATION”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Since the metes and bounds of "computer-readable storage medium” does not positively limit the invention to non-transitory media, the "computer-readable storage medium" is thus interpreted to include a transitory type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrawala et al. (Pub. No.: US 20080172608 A1).
 	As to claim 1, Patrawala teaches an information processing system comprising at least one memory and at least one processor which function as: a display control unit configured to perform control to display a display item accepting an instruction about whether to provide identification information for a screen displayed by generated application software (fig. 15, 1530 and paragraph [0064], i.e. show/hide page link); and 
a control unit configured to perform control to generate application software based on the instruction accepted for the display item (paragraph [0064], i.e. generating the page), 
wherein the control unit is operable to generate specific application software (paragraph [0064], i.e. web application), and 
wherein the specific application software is operable to display a first screen on which an instruction to provide identification information is accepted by the display item and a second screen on which an instruction to provide identification information is not accepted by the display item (paragraph [0064], i.e. a first page with shown link and second page with hidden link), and 
wherein, when the specific application software is executed, the specific application software operates to output, to a user of the specific application software, identification information of the first screen for providing an instruction to display the first screen and not to output, to the user, identification information of the second screen for providing an instruction to display the second screen (paragraph [0064], i.e. a first page with shown link and second page with hidden link).  

As to claim 2, Patrawala teaches wherein the first screen is bookmarkable and the second screen is not bookmarkable (paragraph [0064], i.e. page without a link is not bookmarkable).  

As to claim 3, Patrawala teaches wherein the second screen is a screen displayed when a specific operation is accepted on the first screen (paragraph [0063]).  

As to claim 4, Patrawala teaches wherein the specific application software is a single-page application (paragraph [0026]).  
As to claim 5, Patrawala teaches wherein the control unit is further configured to perform control not to perform processing based on the instruction accepted for the display item when generated application software is not a single-page application (paragraph [0047], “…By a user clicking on the interface tool associated with a control…”).  

	As to claim 6, Patrawala teaches wherein the display control unit performs control to switch a display mode of the display item to an on-display mode or an off-display mode, based on an input to the display item (fig. 15, i.e. selectable option).  
	
As to claim 7, Patrawala teaches wherein the identification information is a URI (paragraph [0064], i.e. page link).  

As to claim 8, Patrawala teaches wherein identification information of the first screen is information displayed in an address bar of a browser when the first screen is displayed   (paragraph [0064], i.e. navigation bar).  

As to claim 9, Patrawala teaches wherein the at least one memory and the at least one processor further function as a setting unit configured to set a value to be identification information of a screen displayed by generated application software, based on a value input from a user   (paragraph [0064], i.e. based on the selected option).  

	As to claim 10, Patrawala teaches wherein the at least one memory and the at least one processor further function as a determination unit configured to determine, for each of a plurality of screens displayed by generated application software, whether identification information set by the setting unit is unique relative to identification information of another screen, and, wherein the control unit is further configured to perform control to discontinue generation of application software if identification information determined to be not unique by the determination unit exists (paragraph [0064], i.e. each page is configured with the selected option).  

As to claim 11, Patrawala teaches wherein the control unit is further configured to perform control to generate application software, based on screen definition information including input item definition information, output item definition information, and definition information of a layout of an item, each piece of information being set by a user, and wherein the screen definition information is defined based on the instruction accepted for the display item (paragraph [0006], i.e. based on a design template).  

As to claim 12, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 13, Patrawala teaches a computer-readable storage medium storing a program for causing a computer to function as each unit in the information processing system according to claim 1 (paragraph [0100]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references teach selectable option for enabling/disabling URL of a webpage.
Ookuma et al. (Pub. No.: US 20060136576 A1), figs. 4F and 4G.
Clift et al. (Pub. No.: US 20140090073 A1), figs. 8-10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/28/2022